COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Roland Jackson v. Donald Jefferson

Appellate case number:   01-15-00344-CV

Trial court case number: 1058307

Trial court:             County Civil Court at Law No. 1 of Harris County

        On March 1, 2016, this Court issued an opinion, dismissing this appeal for nonpayment
of the filing fee. On March 2, 2016, cross-appellant, Donald Jefferson, paid the filing fee and
filed a motion for rehearing. A response to the motion for rehearing was requested, but none was
filed.
       We grant Jefferson’s motion for rehearing, withdraw our opinion and judgment of March
1, 2016, and reinstate the appeal on the active docket.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually

Date: April 14, 2016